Mr. Justice Craig delivered the opinion of the Court: As appears from the foregoing statement, the Appellate Court reversed the judgment of the Superior Court, and incorporated in its judgment a finding of the facts. Sec. 88 of the Practice act, Starr & Curtis, Yol. 2, page 1842, provides: 6 ‘If any final determination of any cause, as specified in the preceding sections, shall be made by the Appellate Court as the result, wholly or in part, of the finding of the facts concerning the matter in controversy, different from the finding of the court from which such cause was brought by appeal or writ of error, it shall be the duty of such Appellate Court to recite in its final order, judgment or decree the facts as found, and the judgment of the Appellate Court shall be final and conclusive as to all matters of fact in controversy in said cause.” Under this section of the statute we are not at liberty to review the facts found by the Appellate Court and incorporated in its final judgment, but the judgment of the Appellate Court is conclusive as to all matters of fact in controversy in the case. The only question to be determined is whether the judgment, conceding the facts as found to be correct, was authorized by the facts as found by the Appellate Court. Upon this question there can be no ground of controversy. From the finding it appears a lease was executed by the parties, providing for the payment of rent at a specified rate and at a specified time; that appellant entered into possession of the premises under the lease, paid rent for four months; that appellant failed to pay rent for August and September, 1890; that it was sued by appellee, in the Superior Court of Cook county, for the rent thus due; that appellant appeared and defended the action, setting up the same defenses relied upon in this action; that the eviclence was heard and a judgment rendered against appellant, which is still in full force. The court also found, that at the time of the commencement of this action, there was due and owing from appellant to appellee, on the lease, the amount for which judgment was entered. These facts fully sustain the judgment of the Appellate Court. It is claimed in the argument of counsel that the court erred in denying his application to exclude plaintiff’s evidence from the court, after plaintiff had closed his case. Where the Appellate Court reverses the judgment of the Circuit Court, and incorporates a finding of facts in its judgment, as was the case here, we can only look to the facts as found by the Appellate Court. Regarding, therefore, the facts incorporated in the judgment of the Appellate Court as the facts established by the evidence before the Superior Court, the Superior Court did not err in overruling the demurrer of appellant to the evidence, as it was sufficient to authorize a judgment for the plaintiff. It is also claimed that the damages are excessive. We have carefully examined the facts found by the Appellate Court, and without setting out these facts in detail, it is sufficient to say that, in our opinion, the amount of the judgment is fully sustained by these facts. It is also claimed that the Superior Court admitted improper evidence. No error in this regard has been pointed out in the argument, and we have discovered none. The judgment of the Appellate Court will be affirmed. Judgment affirmed.